Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 18, 1974, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issues have been raised with respect to the fact findings. The defendant presented a justification defense; it was his claim that he believed that the victim had been hired to kill him and that, at the time of the stabbing, the victim had been reaching for a gun. The defendant offered to have a witness testify that she had heard the defendant being told that someone had been hired to burn his car; this testimony was excluded. The fact that the defendant had *897heard such a statement could circumstantially indicate his state of mind (cf. People v Harris, 209 NY 70; People v Wood, 126 NY 249). "Where the mere fact that a statement was made, as distinguished from its truth or falsity, is relevant upon trial, evidence that such statement was made is original evidence, not hearsay” (Richardson, Evidence [Prince, 10th ed], § 203). Furthermore, the defendant should have been allowed to explain the meaning of what he claimed to be a "ghetto slang” phrase (see People v Irvine, 40 AD2d 560). Damiani, J. P., Hawkins, Suozzi and O’Connor, JJ., concur.